Name: 86/253/EEC: Commission Decision of 5 May 1986 on the approval of the adaptation of the special programme for the Region of Valle d'Aosta concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-06-21

 Avis juridique important|31986D025386/253/EEC: Commission Decision of 5 May 1986 on the approval of the adaptation of the special programme for the Region of Valle d'Aosta concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 165 , 21/06/1986 P. 0045 - 0045*****COMMISSION DECISION of 5 May 1986 on the approval of the adaptation of the special programme for the Region of Valle d'Aosta concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (86/253/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last modified by Council Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas on 13 November 1985 the Italian Government forwarded the adaptation of the special programme of the Region of Valle d'Aosta concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said adaptation of the programme is consistent with the conditions and aims of Regulation (EEC) No 1944/81; Whereas the beneficiary must process adequate occupational capacity in conformity with Article 2 (1) (b) of Regulation (EEC) No 797/85; Whereas the conditions for granting investment aid in the dairy sector must conform with Article 3 (3) of Regulation (EEC) No 797/85; Whereas the additional premium referred to in Article 3 (1) (e) of Regulation (EEC) No 1944/81 is limited to a number between a minimum of three and a maximum of 20 cows, whatever the legal character of the farm; Whereas aids for the construction of livestock housing on holdings which do not present an improvement plan within the meaning of Article 3 (1) (a) of Regulation (EEC) No 1944/81 must be in conformity with Article 8 (2) of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The adaptation of the specific programme forwarded by the Italian Government on 13 November 1985 of the Region of Valle d'Aosta concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.